DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 puts forth the inclusion of two drain holes at the center of the support platform. The limitation does not appear to be supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 puts forth an additional drain hole at the center and an additional drain hole at the center. It is unclear how the limitation is supported by the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LISTON. Examiner notes that while the date of the Liston Youtube video is September 6th 2016, “Yidio” supports that the Liston video originally aired January 1, 2016. Examiner is accepting January 1, 2016 as the priority date for Liston. 
Regarding claim 1, LISTON discloses a recycling water feature for creating a vortex and a spillover visual effect, said recycling water feature comprising: 
a base (1:15, the planter) comprising a reservoir (3:46, the planter is filled with water); a pump fluidly connected to the reservoir (3:48-3:54); a tank (cylinder) supported by said base (3:44-3:46) and having a cylindrical shape (Examiner’s Annotated Figure 1) with an open top (:32-:36); a drain hole located at a center portion of the tank (2:11-2:22, dead center hole); a plurality of apertures (3:17-3:20, grate holes); and a fitting extending within said tank (3:22-3:33, 90 degree elbows); wherein activation of said pump, when a sufficient amount of water is provided within the reservoir, is configured to eject the water along an interior surface of a sidewall of the tank to create the vortex which drains through said drain hole into said reservoir while filling the tank (3:29-3:33 and 4:07, the water is shot about the walls of the cylinder to create a vortex while filling the tank), cause an overflow portion of the water in the tank to spill over the open top of the tank for drainage through the plurality of apertures into the reservoir, and maintain the vortex, which when fully formed comprises a depression extending from the open top of the tank to said drain hole (4:07, water is overflowing about the side of the cylinder and the vortex is maintained extending from the top of the tank to the bottom of the drain hole).


    PNG
    media_image1.png
    880
    717
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 2, LISTON discloses the recycling water feature of claim 1 wherein: continued activation of said pump is configured to maintain said vortex in said fully formed state and said spillover visual effect in a continuous manner with portions of the water recycled into the reservoir by way of at least said drain hole and said plurality of apertures (3:49-4:07).

Regarding claim 3, LISTON discloses the recycling water feature of claim 1 further comprising: a support platform (3:17-3:20, grate) interposed between at least a portion of said base and said tank (3:17-3:20), wherein said plurality of apertures are provided in said support platform (The grate holes are provided within the grate).
Regarding claim 4, LISTON discloses the recycling water feature of claim 3 wherein: said plurality of apertures are located beyond said sidewall of said tank when said tank is placed on said support platform (3:56).
Regarding claim 6, LISTON discloses the recycling water feature of claim 3 further comprising: an inflow hole located adjacent to the interior sidewall of the tank (2:52, there is an inflow hole adjacent each sidewall of the tank) and configured to accommodate at least a portion of the fitting (3:24-3:28, the fittings are placed in the holes).
Regarding claim 7, LISTON discloses the recycling water feature of claim 6 wherein: said tank comprises a bottom surface; said drain hole is located in said bottom surface; and said inflow hole is located in said bottom surface (2:52, The center hole is the drain hole and the inflow holes are the side holes).
Regarding claim 8, LISTON discloses the recycling water feature of claim 7, further comprising an additional drain hole located at a center portion of said support platform for alignment with said drain hole; and an additional drain hole located at a center portion of said support platform for alignment with said drain hole (As best understood, 3:47, The drain hole is aligned with an opening in the center portion of the support platform).
Regarding claim 10, LISTON discloses the recycling water feature of claim 3 wherein said support platform is configured to receive rock aggregate (3:57).
Regarding claim 11, LISTON discloses the recycling water feature of claim 3 wherein said support platform comprises a gridwork of intersecting members (The platform is a grate; 3:57 depicts the intersecting members of the grate).
Regarding claim 13, LISTON discloses the recycling water feature of claim 1, further comprising tubing (risers) extending between said pump and said fitting (3:37-3:44).
Regarding claim 14, LISTON discloses the recycling water feature of claim 1 wherein said fitting comprises an elbow oriented to eject a flow of the water along a portion of the interior sidewall adjacent to, and forward of, the elbow when said pump is activated (3:29-3:33 and 4:07).
Regarding claim 15, LISTON discloses the recycling water feature of claim 14 wherein said elbow is oriented to eject said flow of the water tangential to the portion of the interior sidewall immediately adjacent to the elbow (3:29-3:33 and 4:07).
Regarding claim 16, LISTON discloses the recycling water feature of claim 14 wherein at least a portion of said elbow extends through said inflow hole (3:29).
Regarding claim 19, LISTON discloses a method of creating a vortex and a spillover visual effect at a recycling water feature, said method comprising the steps of: 
placing a pump within a reservoir of a base (3:12-3:17); filling the reservoir to a level with water (3:46-3:50); securing a support platform to an upper portion of said base (3:17); placing a tank having a cylindrical shape on said support platform such that a drain hole located at a center portion of a bottom surface of said tank is aligned with a secondary drain hole located in said support platform (3:46), an inflow hole located along a sidewall of said tank forming said cylindrical shape is aligned with a secondary inflow hole in said support platform (3:20-3:46), and a plurality of apertures in said support platform are located beyond the sidewall of said tank (3:54); securing an elbow fitting to said inflow hole such that an exit of said elbow is directed to a portion of said sidewall adjected to, and forward of, said elbow fitting (3:20-3:46); connecting tubing to said pump and said elbow fitting (3:33-3:42); activating the pump to eject the water through the elbow fitting and along the portion of the sidewall of the tank to form the vortex, which drains through the drain hole for recycling, while filling the tank with water until an overflow portion of the water in the tank spills over an open top end of the tank to create the spillover visual effect and drains through the plurality of apertures into the reservoir for recycling, and maintain the vortex, which when fully formed comprises a depression extending from the open top end of the tank to the drain hole (3:50-4:03); and maintaining activation of said pump for at least a period of time to maintain said vortex in said fully formed state and said spillover visual effect in a continuous manner during said period of time with the water recycled into the reservoir by way of at least said drain hole and said plurality of apertures (4:03-4:07).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LISTON in view of Piontek (US 7,905,728).
Regarding claim 12, LISTON discloses the recycling water feature of claim 1, but fails to disclose further comprising one or more lights positioned to illuminate an interior of the tank when powered.
Piontek discloses a vortex display that includes one or more lights (66) positioned to illuminate the interior of a tank (15) when powered (Column 3, lines 62-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Piontek providing one or more lights (Piontek, 66) positioned to illuminate the interior of the tank (LISTON) when powered (Piontek, Column 3, lines 62-65), in order to assist with the visibility of the vortex, as disclosed by Piontek (Column 2, lines 48-51).
Regarding claim 20, Liston discloses the method of claim 19, but fails to disclose further comprising the steps of powering one or more lights to illuminate an interior of the tank.
Piontek discloses a method that includes the step of powering one or lights to illuminate the interior of a tank (Column 3, lines 62-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Piontek providing the method to include powering one or more lights (Piontek, 66) to illuminate the interior of the tank (LISTON) (Piontek, Column 3, lines 62-65), in order to assist with the visibility of the vortex, as disclosed by Piontek (Column 2, lines 48-51).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over LISTON in view of Cuomo (US 7219663).
Regarding claim 5, LISTON discloses the recycling water feature of claim 3, but fails to disclose wherein said plurality of apertures each comprise a circular shape.
		Cuomo discloses a grate that includes circular holes (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Cuomo, providing a grate with circular holes since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Applicant has disclosed no criticality as to the claimed limitation.
Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LISTON in view of Lin (US 6527197).
Regarding claim 9, LISTON discloses the recycling water feature of claim 3, but fails to disclose wherein an upper portion of said base defines a lip located below an uppermost edge of said base and configured to receive and support said support platform such that said support platform is located below said uppermost edge of said base.
Lin discloses a water feature that includes a lip (Examiner’s Annotated Figure 2) located below an uppermost edge of a base (10) and configured to receive and support a support platform (Examiner’s Annotated Figure 2) such that said support platform is located below said uppermost edge of said base (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Lin, providing the base to include a lip (Examiner’s Annotated Figure 2) located below an uppermost edge of the base (LISTON) and configured to receive and support a support platform (Examiner’s Annotated Figure 2) such that said support platform is located below said uppermost edge of said base (Lin, Figure 2), in order to provide for effective security of the base and cylinder.

    PNG
    media_image2.png
    617
    577
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 17, LISTON discloses a recycling water feature for creating a vortex and a spillover visual effect, said water feature comprising: 
a base housing (1:15, the planter) forming a reservoir configured to hold a volume of water (3:46), said base housing having an open top end (1:15).
However, LISTON fails to disclose the feature including and forming a lip extending about at least a portion of a perimeter of an upper portion of said base housing.
Lin discloses a water feature that includes a formed lip (Examiner’s Annotated Figure 2) extending about at least a portion of a perimeter of an upper portion of a base housing (10) (Examiner’s Annotated Figure 2) (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Lin, providing the base to include a formed lip (Examiner’s Annotated Figure 2) extending about at least a portion of a perimeter of an upper portion of the base housing (LISTON) (Examiner’s Annotated Figure 2) (Lin, Figure 2), in order to provide for effective security of the base and cylinder.
LISTON in view of Lin discloses a pump for placement within the reservoir and configured to pump the water within the reservoir when placed in the reservoir (3:48-3:54), connected to an electrical power supply, and activated (The pump is an electrical pump, and is powered by an electrical supply, as evidenced throughout the video); a tank which is transparent or translucent and comprises a curved sidewall forming a hollow cylinder shape with an open top and a bottom surface(3:44-3:46 and Examiner’s Annotated Figure 1), said tank comprising: 
a drain hole located at a center portion of said bottom surface (2:11-2:22, dead center hole); and an inflow hole within the bottom surface adjacent to an interior surface of the curved sidewall (2:52); a platform (grate) configured to rest on said lip (LISTON as modified by Lin) and cover at least a portion of said open top end of said base and support said tank (3:17-3:20), said platform comprising a secondary drain hole for alignment with said drain hole (3:47), a secondary inflow hole for alignment with said inflow hole (3:47, the secondary inflow hole of the grate is positioned to receive the riser-fitting combination), and a plurality of apertures which are located beyond an exterior surface of the curved sidewall when said tank is placed on said (3:54) platform such that said drain hole is aligned with said secondary drain hole and said inflow hole is aligned with said secondary inflow hole (3:41-3:54); an elbow associated with said inflow hole and said secondary inflow hole (3:46, The elbow extends to receive the riser through the inflow hole and secondary inflow hole); and tubing (risers) connecting said pump to said elbow (3:37-3:44); wherein activation of said pump, when said pump is placed within said reservoir and connected to said electrical power supply and a sufficient amount of said water is provided within said reservoir, is configured to eject the water along the interior surface of the curved sidewall of the tank to create the vortex, which drains through said drain hole into said reservoir for recycling, while filling the tank with the water, cause an overflow portion of the water in the tank to spill over the open top of the tank for drainage through the plurality of apertures into the reservoir for recycling, and maintain the vortex, which when fully formed comprises a depression extending from the open top of the tank to said drain hole(3:29-3:33 and 4:07); wherein continued activation of said pump is configured to maintain said vortex in said fully formed state and said spillover visual effect in a continuous manner with the water recycled into the reservoir by way of at least said drain hole and said plurality of apertures (4:07).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over LISTON in view of Lin and Piontek.
Regarding claim 18, LISTON in view of Lin discloses the recycling water feature of claim 17, but fails to disclose further comprising a number of lights positioned to illuminate an interior of the tank when powered.
Piontek discloses a vortex display that includes one or more lights (66) positioned to illuminate the interior of a tank (15) when powered (Column 3, lines 62-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LISTON with the disclosures of Piontek providing one or more lights (Piontek, 66) positioned to illuminate the interior of the tank (LISTON) when powered (Piontek, Column 3, lines 62-65), in order to assist with the visibility of the vortex, as disclosed by Piontek (Column 2, lines 48-51).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-11, 13-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 10, 13 and 15 of U.S. Patent No.11000874. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include aligning structure with different names for certain elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752